Murray, Chief Justice,
delivered the opinion of the court. Heydenfeldt, Justice, concurred.
The plaintiff brought suit for the recovery of money lost at play in a common gaming-house. <
This court decided, in the case of Bryant v. Mead, 1 California Reports, that no action would lie at common law to recover debts of this character. This has ever since been regarded as the settled law of the State upon this subject, and we feel no disposition to disturb or question the propriety of that decision. It needs no authority or arguments to satisfy this court that the practice of gaming is vicious and immoral in its nature, and ruinous to the harmony and well-being of society. Neither do we think that gaming debts have been legalized by the operation of the act of the legislature licensing gaming-houses.
The legislature, finding a thirst for play so universally prevalent throughout the State, and despairing of suppressing it entirely, have attempted to control it within certain bounds, by imposing restrictions and burdens upon persons 'carrying on this kind of business. The license simply operates as a permission, and removes or does away with the misdemeanor which existed at common law without changing the character of the contract.
To believe that the legislature had any other intention in the passage of this act, would be as unjust to them, as it would be humiliating to the courts to enforce it.
Judgment affirmed.
[The case of Davis, appellant, v. Goodman et. ah, was decided at this term, and as it came within the rule laid down in the preceding case, no further report of it is deemed necessary.]